11/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0197



                                 No. DA 20-0197


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RICHARD DENVER HINMAN,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including December 15, 2021, within which to prepare, serve, and file its

response brief.




MP                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 12 2021